                 Case 3:20-cv-05499-RAJ Document 9 Filed 08/31/20 Page 1 of 1


 1

 2

 3

 4

 5
                       UNITED STATES DISTRICT COURT
 6                    WESTERN DISTRICT OF WASHINGTON
                                AT SEATTLE
 7
     CYNTHIA L. RILEY,                 Civil No. 3:20-CV-05499-RAJ
 8
              Plaintiff,
 9
              vs.                                      PROPOSED ORDER
10
     COMMISSIONER OF SOCIAL
11   SECURITY,
12            Defendant.
13            Based on Defendant’s Motion, it is hereby ORDERED that the Answer due date
14   shall be amended as follows:

15            Defendant shall have up to and including September 25, 2020, to file a response to
     Plaintiff’s Complaint, including the certified administrative record. The certified
16
     administrative record shall be filed within ten days of its availability to the Office of the
17
     General Counsel, if it can be filed earlier than the aforementioned date.
18            If the Commissioner is unable to file the certified administrative record by that

19   date, the Commissioner shall file another motion for extension every 28 days until the
     certified administrative record becomes available.
20

21                     DATED this 31st of August, 2020.

22

23
                                                        A
                                                        The Honorable Richard A. Jones
24                                                      United States District Judge

     Page 1         ORDER - [3:20-CV-05499-RAJ]
